 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE
 6
          JONATHAN DAVIS,
 7
                                Plaintiff,
 8
              v.                                        C17-1232 TSZ
 9
          USAA CASUALTY INSURANCE                       MINUTE ORDER
10        COMPANY,

11                              Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    The Parties’ Stipulation and Motion to Enlarge Time for Depositions of
14 Experts and Mediation, docket no. 50, is GRANTED in part. The deadline for
   depositions of experts and mediation is extended until November 15, 2018. The
15 remaining dates set by the Court’s March 16, 2018, Minute Order, docket no. 28, as
   modified by the August 30, 2018, Minute Order, docket no. 40, remain unchanged.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.
           Dated this 15th day of October, 2018.
18

19                                                  William M. McCool
                                                    Clerk
20
                                                    s/Karen Dews
21                                                  Deputy Clerk
22

23

     MINUTE ORDER - 1
